           Case 3:17-cv-05769-RJB Document 240 Filed 01/15/20 Page 1 of 4

                                                                     The Honorable Robert J. Bryan

 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA
 9   UGOCHUKWU GOODLUCK NWAUZOR,                       Case No. 3:17-cv-05769-RJB
     FERNANDO AGUIRRE-URBINA,
10   individually and on behalf of all those
     similarly situated,                               DECLARATION OF COLIN L.
11                                                     BARNACLE IN SUPPORT OF
              Plaintiffs/Counter-Defendants,           DEFENDANT THE GEO GROUP, INC.’S
12                                                     OBJECTIONS TO PLAINTIFFS’
     v.                                                PROPOSED AMENDED NOTICE PLAN
13
     THE GEO GROUP, INC.,
14
              Defendant/Counter-Claimant.
15

16            1.     I, Colin L. Barnacle, make the following statement under oath subject to the

17   penalty of perjury pursuant to the laws of the United States and the State of Washington:

18            2.     I am the attorney for The GEO Group, Inc. in the above-captioned matter. I am

19   over the age of eighteen (18), and I am competent to testify in this matter.

20            3.     On January 13, 2020, Plaintiffs’ counsel sent me a proposed notice plan from class

21   notice administrator, JND.

22            4.     In that notice plan, JND relied upon “sources that provided information about

23   detainees and illegal immigrants in general” to determine the appropriate scope of the notice plan.

24   JND also relied upon information provided by Plaintiffs’ counsel that the class list was comprised

25   of individuals 95% of whom were from Mexico, El Salvador, Guatemala, and Honduras.

26            5.     The notice plan proposed a social media campaign targeted at “Spanish Speaking

27   Adults 18-55 . . . [g]eographically covering Mexico (heavy emphasis), El Salvador, Guatemala,
     DECLARATION OF COLIN L. BARNACLE IN SUPPORT OF                       AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OBJECTIONS TO
     PLAINTIFFS’ PROPOSED AMENDED NOTICE PLAN                         1900 Sixteenth Street, Suite 1700
                                                                          Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 1                                        Telephone: 303-260-7712
     51598102;1
           Case 3:17-cv-05769-RJB Document 240 Filed 01/15/20 Page 2 of 4




 1   and Honduras, and 10-mile radius of cities along U.S./Mexico border[.]”

 2            6.    The proposed notice plan did not include any publication notice in a print medium.

 3            7.    I have reviewed the actual class list using simple functions in Microsoft Excel,

 4   including pivot tables.

 5            8.    From my review, I have determined that just over half of the individuals listed

 6   have indicated an affiliation with addresses in Mexico, El Salvador, Honduras, and Guatemala.

 7            9.    My review also indicates that most individuals on the list provided both a United

 8   States address and a foreign address.

 9            10.   Additionally, I have reviewed the data from the Transactional Records Access
10   Clearing House (“TRAC”), relied upon by Plaintiffs’ expert Christopher Strawn. True and correct

11   copies of data from TRAC are attached hereto as Exhibit A, Exhibit B, and Exhibit C.

12            11.   The list of facilities where detainees are housed, and the number of individuals in

13   each facility can be found below:

14            DENVER CONTRACT DETENTION FACILITY                                                        1
              ELOY FEDERAL CONTRACT FACILITY                                                            1
15            FLORENCE STAGING FACILITY                                                                 4
              IMMIGRATION CENTERS OF AMERICA
16
              FARMVILLE                                                                                 1
17            JACKSON PARISH CORRECTIONAL CENTER                                                        1
              KANKAKEE COUNTY JAIL (JEROME COMBS DET
18            CTR)                                                                                      1
              LASALLE CORR CTR OLLA                                                                     1
19            NORTHERN OREGON CORRECTIONAL FACILITY                                                    10
              OTAY MESA DETENTION CENTER (SAN DIEGO
20            CDF)                                                                                      4
21            OTERO COUNTY PROCESSING CENTER                                                            1
              PINE PRAIRIE ICE PROCESSING CENTER                                                        1
22            RICHWOOD CORRECTIONAL CENTER                                                              1
              TACOMA ICE PROCESSING CENTER (NORTHWEST
23            DET CTR)                                                                             106
              WINN CORRECTIONAL CENTER                                                               1
24            YUBA COUNTY JAIL                                                                       1
25            Grand Total                                                                          135

26

27
     DECLARATION OF COLIN L. BARNACLE IN SUPPORT OF                    AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OBJECTIONS TO
                                                                   1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ PROPOSED AMENDED NOTICE PLAN                          Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 2                                     Telephone: 303-260-7712

     51598102;1
           Case 3:17-cv-05769-RJB Document 240 Filed 01/15/20 Page 3 of 4




 1            I declare under penalty of perjury under the laws of the United States and the State of

 2   Washington that the foregoing is true and correct.

 3            DATED at Denver, Colorado this 15th day of January, 2020.

 4                                                        s/ Colin L. Barnacle
                                                          Colin L. Barnacle
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
     DECLARATION OF COLIN L. BARNACLE IN SUPPORT OF                    AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OBJECTIONS TO
                                                                   1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ PROPOSED AMENDED NOTICE PLAN                          Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 3                                     Telephone: 303-260-7712

     51598102;1
           Case 3:17-cv-05769-RJB Document 240 Filed 01/15/20 Page 4 of 4



 1                                      PROOF OF SERVICE
 2            I hereby certify on the 15th day of January, 2020, pursuant to Federal Rule of Civil
 3   Procedure 5(b), I electronically filed and served the foregoing DECLARATION OF
 4   COLIN L. BARNACLE IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.’S
 5   OBJECTIONS TO PLAINTIFFS’ PROPOSED AMENDED NOTICE PLAN via the
 6   Court’s CM/ECF system on the following:
 7   SCHROETER GOLDMARK & BENDER
     Adam J. Berger, WSBA #20714
 8   Lindsay L. Halm, WSBA #37141
     Jamal N. Whitehead, WSBA #39818
 9   Rebecca J. Roe, WSBA #7560
     810 Third Avenue, Suite 500
10   Seattle, Washington 98104
     Telephone: (206) 622-8000
11   Facsimile: (206) 682-2305
     Email: hberger@sgb-law.com
12   Email: halm@sgb-law.com
     Email: whitehead@sgb-law.com
13   Email: roe@sgb-law.com
14   THE LAW OFFICE OF R. ANDREW FREE
     Andrew Free (Admitted Pro Hac Vice)
15   P.O. Box 90568
     Nashville, Tennessee 37209
16   Telephone: (844) 321-3221
     Facsimile: (615) 829-8959
17   Email: andrew@immigrantcivilrights.com
18   OPEN SKY LAW PLLC
     Devin T. Theriot-Orr, WSBA #33995
19   20415 72nd Avenue S, Suite 100
     Kent, Washington 98032
20   Telephone: (206) 962-5052
     Facsimile: (206) 681-9663
21   Email: devin@openskylaw.com
22   MENTER IMMIGRATION LAW, PLLC
     Meena Menter, WSBA #31870
23   8201 164th Avenue NE, Suite 200
     Redmond, Washington 98052
24   Telephone: (206) 419-7332
     Email: meena@meenamenter.com
25
     Attorneys for Plaintiffs
26
                                                  s/ Nick Mangels
27                                                Nick Mangels
                                                                        AKERMAN LLP
     PROOF OF SERVICE                                               1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) – PAGE 4                                       Denver, Colorado 80202
                                                                       Telephone: 303-260-7712

     51598102;1
